Title: To Benjamin Franklin from John Paul Jones, 14 May 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient May 14th. 1779.
I have this day received your esteemed letter of the 9th—The Alliance arrived here the 12th. and the Sensible is this day arrived at Port Louis (at the entrance of this Harbour)—There is also this day arrived here a Cutter of 18 Guns from Cherbourg—this last I hope will be added to the Armament—the Pallas with the rest of the small Vessels from Nantes have not yet appeared—and the Cutter called the Leveller from Brest is still absent.
In this situation it is impossible for me to say exactly when this little Armament will be ready to Sail—but I hope to have the Bon homme Richard transported from the Port into the Road on Sunday or Monday next with her Provision and Principal Stores on Board.— I am exceedingly Sorry that I cannot with certainty point out the day When the Marquis ought to take leave of Paris—but it will in My Opinion be Unadvisable before the 20th. or 22d. as the arrival of the absent Vessels must depend on the Situation of the Wind.—
I should be unworthy of your generous confidence should neglect to ask your Advice in any difficult situation. The Gentlemen who command Pallas and the other Vessels as they are under the American Flag will naturally expect American Commissions— I have reserved the four blank commissions for this purpose which you entrusted to my disposal—but I will not bestow them in France without your approbation.—If you approve of it I can conclud these Commissions thus
“To continue in force until revoked by Congress, by His Excellency the American Ambassador at the Court of France, or by the commander in chief of an American Squadron.”—
Instead of the customary conclusion, thus—
“To continue in force until revoked by this or a future Congress.”—
By the former of these conclusions the Commissions can be revoked should it be found expedient when the business for which they are given is compleated.— I am sorry to inform you that the Frigate le Monsieur that was expected to be under my Orders is Sailed— We Shall however I hope be able to proceed without her.—
Since the Arrival of the Alliance I have taken some pains to inform myself with respect to the Misunderstanding on board that Ship.— The Captain appears to me as a Sensible well informed Man—and there seems to be more than enough of Cabal and prejudice among the Officers— I have hitherto taken no part between them—and I am afraid that “they have too contemptible an Opinion of one anothers Understanding” to be reconciled thro my mediation— It is therefore, as well as to prevent disorders in any other of the Vessels, that I wish for a sufficient number of Officers properly Authorized to hold Courts Martial.— I hope we shall have but little occasion to hold shuch Courts—but without the means of holding them I do not see how it will be possible to keep little Minds in proper Awe.— The first Lieut. of the Alliance I am told is about to leave that Ship— And he will be inexcusable if he does so without leave—Yet I think the Service will Sustain but little loss thro his leaving it.— It is my duty further to ask your Opinion on the propriety of my giving my own Commissions to Lieutenants in the Navy and to Officers of the Volunteer Soldiers that I have inlisted.— If you Approve of it I can make these Commissions revocable at any time.— I submit the thoughts in this letter with profound deference to your Superior Understanding— I know that I have expressed myself but ill—but I have neither time to Copy nor Correct.— I am ever with heart felt affection your Excellencies very Obliged Friend & Servant
Jno P Jones

N.B. I recd. a letter this day from the Marquis by his Aid de Camp which I have not time to Ansr. therefore You will greatly Oblige me by communicating to him Such part of this letter as concerns him &c.—
His Excellency Dr. Franklin.

 
Notation: Capt. Jones May. 14. 1779
